—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 12, 1992, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial because the court failed to instruct the jury that evidence of flight is weak evidence of guilt is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, even assuming arguendo, that the court should have given such a charge sua sponte, the failure to do so was not so prejudicial as to warrant a reversal of the conviction in the exercise of our interest of justice jurisdiction, especially in light of the overwhelming evidence against the defendant.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.